Case 2:19-cv-04433-GBD Document 62 Filed 12/07/20 -Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

RICHARD RUPP, individually and on behalf ofall
others similarly situated, et al.,
Plaintiffs, ER“ a é
-against- 19 Civ. 4433 (GBD)
MOMO INC. et al., :
Defendants. .
voce ee eee eee ce eee eee eeee x

GEORGE B. DANIELS, United States District Judge:

This Court having been advised that the parties have reached a settlement in principle, the
Clerk of the Court is hereby ORDERED to close the above-captioned action, without prejudice to
restoring the action to this Court’s calendar if an application to restore is made within sixty (60)

days of this Order.

 

Dated: New York, New York
December 7, 2020
SO ORDERED.

Arora, B. Dotrink
GEPRoEB. DANIELS

ed States District Judge

 

 
